El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
En una acción sobre nulidad de confiscación de un vehículo de motor interpuesta por Pedro Ángel Torres contra el Estado Libre Asociado de Puerto Rico, el Tribunal Superior for-muló las siguientes conclusiones de hecho:
“2.) El demandante para el 24 de septiembre de 1963 y desde antes, era dueño de un vehículo de motor marca GMC Panel Delivery, licencia C336-371 que fue confiscado en dicha fecha porque el 22 de ese mes fue usado para cargar, transportar, llevar y trasladar material del juego ilegal de la Bolita.
“3.) El vehículo a que se ha hecho referencia ha venido siendo usado desde el 1961 por Nicolás Ortiz por contrato de arrendamiento con el demandante con un canon de $40.00 sema-nales. Ortiz es dueño de un negocio de panadería en Coamo desde 1958 y ha usado el vehículo para vender y repartir el pan. De acuerdo con los términos del contrato, Ortiz venía obligado a suministrar y pagar el chofer para el vehículo y tenía supervi-sión completa del mismo. El gasto por gomas, consumo de gaso-lina y reparaciones era por cuenta de Ortiz.
“4.) Ortiz tiene su panadería en la Calle Dr. Veve #9 de Coamo. Para septiembre de 1963 el conductor del vehículo "arrendado lo era Federico Rodríguez Zayas a quien pagaba un *720centavo por cada libra de pan vendida. Rodríguez a su vez vendía el pan de Ortiz en los pueblos de Villalba y Orocovis y sus barrios. El negocio entre Rodríguez y Ortiz comenzó en el 1958. Cuando Rodríguez no podía venir, otra persona enviada por él conducía la guagua. Era la costumbre cargar la guagua y lle-vársela por la noche para la casa de Rodríguez para facilitar la venta temprano al día siguiente. El 22 de septiembre de 1963 la guagua salió conducida por Rodríguez para vender pan en Orocovis y Villalba.
“5.) En la tarde del 22 de septiembre, miembros de la policía iban en el carro particular del agente Carlos J. Torres, de Vi-llalba para el sitio Los Pinos. Vieron la guagua C386-371 esta-cionada casi en el centro de la carretera. Los agentes, entre ellos el policía José Ríos, conocían a Rodríguez y sabían se dedi-caba a la venta de pan. Al ver el vehículo se detuvieron detrás del mismo y fueron a ver qué ocurría. Rodríguez al ver a Ríos lo reconoció y continuó la marcha tirando unos papeles al suelo que al ser recogidos por la policía resultaron ser una lista de números del juego de Bolita.
“6.) El demandante arrendó su guagua a Ortiz para dedi-carla al negocio de venta de pan exclusivamente. Ortiz por su parte permitía que Rodríguez la usara en la venta de pan y le tenía prohibido usarla para otros fines. Nunca tuvo conocimiento o información de que Rodríguez se dedicara, además, al juego de Bolita o que usara el vehículo para ello.”
“A la luz de estos hechos” — concluyó el tribunal senten-ciador — “se puede razonablemente inferir que el caso cae bajo la excepción reconocida que protege el derecho de un ter-cero inocente. Ochoteco v. Tribunal Superior, C-63-1, resuelto en 5 de junio de 1963.” En su consecuencia dicho tribunal dictó sentencia declarando con lugar la demanda y ordenando la devolución del vehículo confiscado o en su defecto a pagar al demandante su valor de $1,800.00.
Expedimos un auto de certiorari para revisar la referida sentencia.
*721El criterio de la mayoría de este Tribunal es al efecto de que la norma que aún prevalece en cuanto a la procedencia de confiscaciones en que hay envueltos derechos de terceros es la que se enunció en el caso de General Motors Acceptance v. Brañuela, 61 D.P.R. 725 (1943). Así quedó establecido en la opinión separada del Juez Asociado Sr. Blanco Lugo en el caso de Meléndez v. Tribunal Superior, 90 D.P.R. 656, 677 (1964). De suerte que en esta jurisdicción prevalece la doctrina de que el procedimiento de confiscación va dirigido contra el vehículo mismo y no contra sus dueños y que por consiguiente los derechos que sobre el vehículo puedan tener terceros inocentes no están protegidos, excepto en aquellos casos en que se demuestre que la posesión del vehículo ha sido obtenida por el infractor sin el consentimiento expreso implícito del dueño o del tercero inocente, como sucede cuando el vehículo ha sido hurtado, y si el dueño o tercero interesado directa o indirectamente ha puesto el vehículo en posesión del infractor o de la persona bajo la cual ésta actúa, los derechos del dueño o tercero interesados en tales circunstancias corren la suerte del uso a que el poseedor pueda someter el vehículo.
Recientemente se resolvió en el caso de Plymouth Sedan v. Pennsylvania, 380 U.S. 693 (1965) que como el propósito del procedimiento de confiscación es castigar por la comisión de un delito público, dicho procedimiento tiene carácter punitivo y es de naturaleza cuasi criminal y por consiguiente que evidencia obtenida en violación de garantías constitucionales no es admisible en dicho procedimiento, para establecer la comisión del delito que da margen a la infracción. Sin embargo, en dicho caso no se discute la regla sobre el derecho de terceros inocentes. Si pretendemos asimilar criterios de intención criminal cuando se trata de terceros concederíamos una inmunidad franca a los ofensores de la ley que a través de una hábil estratagema estarían en condiciones de violarla empleando vehículos ajenos sin el riesgo de la con-*722fiscación. Además, ello conduciría a la posición insostenible de que sería absoluta la inmunidad del tercero (dueño del vehí-culo) si dentro del procedimiento de confiscación hubiera que establecerse su responsabilidad criminal en un delito público cometido por otra persona.
El tribunal de instancia se equivocó al aplicar a este caso lo resuelto en Ochoteco, supra. El caso de Ochoteco, caía dentro de la excepción que señalamos en Brañuela ya que los hechos estipulados en el mismo permitían la conclusión de que el infractor había cometido un delito de hurto de uso. La situación de hechos es distinta aquí. El infractor Rodríguez era un agente o empleado del arrendatario del vehículo confiscado. Cometió los actos delictivos mientras conducía el vehículo para vender pan en Orocovis y Villalba. El lugar donde cometió el delito estaba en su ruta. La posesión del vehículo por Rodríguez estaba en ese momento autorizada por el arrendatario del mismo. No hay base para concluir que Rodríguez había cometido el delito de hurto de uso del vehículo en el momento de infringir la Ley de la Bolita. Tampoco protege al tercero el hecho de que Ortiz hubiera prohibido a Rodríguez usar el vehículo para otros fines ni el hecho de que ignorara que Rodríguez usaba el vehículo en relación con el juego prohibido de la Bolita (1) ya que el uso no autorizado de un vehículo por un empleado no protege al dueño del vehículo. Metro Taxicabs v. Tesorero, 73 D.P.R. 171 (1952).
Arguye el interventor que los hechos de este caso dan mar-gen a resolver que Rodríguez cometió el delito de abuso de confianza estatuido en el Art. 450 del Código Penal (33 L.P.R.A. see. 1726).
No tiene razón aun cuando la comisión de tal delito constituyera otra excepción a la regla de Brañuela. En su *723versión castellana dicho artículo dispone: “Todo dependiente, agente o sirviente de alguna persona, que fraudulentamente empleare en su propia utilidad, u ocultare con fraudulenta intención de apropiárselos, cualesquiera bienes confiados a su custodia en virtud de su empleo como tal dependiente, agente o sirviente, será culpable de abuso de confianza.”
Ateniéndose al anterior lenguaje sostiene el interventor que Rodríguez empleó en su propia utilidad el vehículo al transportar en el mismo, lista de números del juego de la bolita, sin la autorización ni conocimiento del interventor, por lo que Rodríguez incurrió en el delito de abuso de con-fianza y que ello establece una excepción a la regla de Bra-ñuela. El texto inglés de dicho artículo, que es el que debe prevalecer,(2) da una idea más clara del significado de la frase “que fraudulentamente empleare en su propia utili-dad”. En inglés la frase usada es “who fraudulently appropriates to his own use”.(3) Esto quiere decir que el depen-diente, agente o sirviente, debe fraudulentamente apropiarse en su propia utilidad de los bienes confiados a su custodia en virtud de su empleo como tal dependiente, agente o sirviente para que incurra en el delito de abuso de confianza. Es decir, lo que realmente constituye este delito es que haya una con-versión de la propiedad en virtud de la cual el dependiente, agente o sirviente la haga suya. Véanse, Blanco v. Pueblo, 25 D.P.R. 720 (1917); Pueblo v. Calderón, 18 D.P.R. 584 (1912).
En este caso Rodríguez no se apropió en su propia utili-dad del vehículo confiscado. No puede sostenerse por tanto, *724que cometiera el delito de abuso de confianza prescrito en el Art. 450 del Código Penal.

Se revocará la sentencia dictada por el Tribunal Superior y se dictará otra declarando sin lugar la demanda.

El Juez Presidente Señor Negrón Fernández no intervino. Los Jueces Asociados Señores Belaval, Hernández Matos y Santana Becerra disintieron en votos separados.

No se suscita en este caso la cuestión de si el vehículo fue ocupado mientras se usaba en relación con el juego de la bolita. Todo indica que su conductor lo usaba también para vender números de la bolita.


Pueblo v. Palóu, 80 D.P.R. 364, 369 (1958); Pueblo v. Belardo, 50 D.P.R. 512 (1936); Pueblo v. Pelliccia, 53 D.P.R. 591 (1938).


E1 texto completo de dicho artículo en inglés lee como sigue:
“Every clerk, agent, or servant of any person who fraudulently appropriates to his own use, or secretes with a fraudulent intent to appropriate to his own use, any property of another which has come into his control or cwre by virtue of his employment as such clerk, agent, or servant is guilty of embezzlement.” (33 L.P.R.A. sec. 1726.)